ELLETT, Justice
(dissenting).
I dissent.
I agree with the statements in the main opinion about reformation in cases of Mutual Mistake of Fact. However, in this case there was no mutual mistake of fact. The defendant herself did not even have a mistake of fact. She testified thus:
Q. You were aware very early in the proceedings of the failure to have the reservation of oil and gas rights in the document, were you not ?
A. I was aware that it should have been in there before I even signed it.
It thus seems obvious that Mrs. Pace knew that the reservation was not in the lease-option agreement, although she knew it should have been there.
Since the signing of the document in question, gas and oil have been discovered in the vicinity, and mineral rights have become valuable, hence the desire to reform the agreement.
The fact that prior to the exercise of the option to purchase Mr. Bench made inquiry as to possibility of buying some mineral rights in the land is of no consequence. Had he been able to secure mineral rights at a satisfactory price, he might have been satisfied and would, therefore, not need to exercise the option. His effort to purchase a part of the mineral rights while they were owned by Mrs. Pace cannot be taken as evidence that he did not think they would go with the land in case he exercised the option. To me it only proves that he was more interested in the minerals than he was in the surface rights of the land.
I would reverse the judgment and direct the trial court to award specific performance of the option contract. I would also award costs to the appellants.
MAUGHAN, J., concurs in the dissenting opinion of ELLETT, J.